COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ANNA RUILOBA,                                §              No. 08-17-00123-CR

                     Appellant,               §                Appeal from the

 v.                                           §               171st District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20140D02097)

                                           §
                                         ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order

issued December 7, 2018. Therefore, the Appellant’s brief is now due February 3, 2019.

       IT IS SO ORDERED this 4th day of January, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.